Citation Nr: 0942240	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-06 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for obstructive 
pulmonary disease or emphysema, to include as secondary to 
service-connected asbestosis.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected asbestosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The issue of entitlement to service connection to obstructive 
lung disease or emphysema is addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  The Veteran perfected his appeal regarding a disability 
rating in excess of 10 percent for service-connected 
asbestosis and entitlement to service connection for 
obstructive pulmonary disease or emphysema in February 2008.

2.  The Veteran submitted a statement, limiting his appeal to 
the issue of entitlement to service connection for 
obstructive pulmonary disease or emphysema, in June 2009.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for 
entitlement to a disability rating in excess of 10 percent 
for service-connected asbestosis have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the Veteran or by his 
or her authorized representative.  38 C.F.R. § 20.204 (2009).

The Veteran submitted a claim seeking entitlement to service 
connection for asbestosis and emphysema, to include as 
secondary to asbestosis, in February 2007.  The Veteran was 
granted service connection for asbestosis, and awarded a 10 
percent disability rating in May 2007.  He was denied service 
connection for obstructive pulmonary disease or emphysema.

The Veteran submitted his notice of disagreement in regard to 
his disability rating for asbestosis and the denial of 
service connection for obstructive pulmonary disease or 
emphysema in October 2007.  He was issued a statement of the 
case in January 2008.  

The Veteran submitted a statement that was received at the RO 
on February 28, 2008.  The RO construed the statement as the 
Veteran's substantive appeal for both issues.  Additional 
evidence was added to the record at several points and the 
Veteran was issued supplemental statements of the case 
(SSOCs) in November 2008 and March 2009, respectively.  Both 
SSOCs recorded the Veteran's substantive appeal as having 
been received in February 2008.

The Veteran's case was certified on appeal to the Board on 
May 22, 2009.  See 38 C.F.R. § 19.36 (2009).  The Veteran 
later submitted statements from individuals in support of his 
claim, as well as a VA Form 9, Appeal to Board of Veterans' 
Appeals.  Both submissions were received at the RO on June 2, 
2009.  They were later forwarded to the Board.

The VA Form 9 indicated the Veteran's desire to have a Board 
hearing at the RO.  The VA Form 9 also noted that the Veteran 
wished to limit his appeal to the issue of entitlement to 
service connection for obstructive pulmonary disease.  

The Veteran's submission on his VA Form 9 demonstrates his 
clear intention to withdraw his appeal as to the issue of his 
disability rating for asbestosis.  Consequently, there 
remains no allegations of errors of fact or law for appellate 
consideration with regard to the issue of a disability rating 
in excess of 10 percent for service-connected asbestosis.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as it pertains to that issue, and the Veteran's 
appeal as to that issue is dismissed.  38 U.S.C.A. § 7105.


ORDER

The Veteran's appeal for entitlement to a disability rating 
in excess of 10 percent for service-connected asbestosis is 
dismissed.


REMAND

As noted, the Veteran perfected his appeal in February 2008.  
He did not request a hearing at that time.  His case was 
certified on appeal to the Board on May 22, 2009.  See 
38 C.F.R. § 19.36.  The Veteran was notified that he had 90 
days to submit a request for a Board hearing and that such a 
request should be submitted to the Board.  See 38 C.F.R. 
§ 20.1304 (2009).

The Veteran submitted a request for a Board hearing that was 
received at the RO on June 2, 2009.  The request was not 
forwarded to the Board until September 2009.  

The Board finds that the Veteran's request for a Board 
hearing was submitted in a timely manner.  Accordingly, the 
case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  Notify him and his representative 
of the date, time, and location of the 
hearing.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


